Citation Nr: 1104785	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating due to individual unemployability 
(TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to September 
1980.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDINGS OF FACT

1. Service connection is in effect for complete peroneal nerve 
paralysis of the left leg, evaluated as 40 percent disabling, 
post-operative instability of the left knee, evaluated as 20 
percent disabling, and degenerative joint disease of the left 
knee, evaluated as 10 percent disabling; his combined evaluation 
is 60 percent.  

4.  The Veteran is not unable to obtain or maintain substantially 
gainful employment due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  
38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in August 2006, prior to the initial unfavorable AOJ 
decision issued in August 2007.  

The Board observes that the VCAA notice informed the Veteran of 
the type of evidence necessary to establish entitlement to a TDIU 
rating, how VA would assist him in developing his claim, and his 
and VA's obligations in providing such evidence for 
consideration.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's VA medical 
records, private medical records, Social Security Administration 
(SSA) disability records, and the report of a September 2009 VA 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional treatment records that need be obtained 
prior to further adjudication of the claim.  
With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the report, she provided an opinion as 
to the Veteran's employability based on his medical history and 
her observations and examination at that time.  Nothing suggests 
that the examiner documented findings inconsistent with the 
Veteran's medical history or misinterpreted evidence in favor of 
his claim so as to render the examination suspect.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

IV. TDIU Rating

The Veteran contends that his service-connected disabilities 
render him unemployable.  Thus, he claims that he is entitled to 
a TDIU rating.  

A total disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

"Substantially gainful employment" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id. 

The Veteran is currently service-connected for peroneal nerve 
paralysis of the left leg, evaluated as 40 percent disabling, 
post-operative instability of the left knee, evaluated as 20 
percent disabling, and degenerative joint disease of the left 
knee, evaluated as 10 percent disabling.  Therefore, with one 
disability rated as 40 percent disabling, but additional 
disability sufficient for a combined rating of only 60 percent, 
he does not the threshold criteria for a TDIU rating.  

Moreover, the Board finds the Veteran's service-connected 
disabilities do not present such unusual picture so as to warrant 
consideration of an extra-schedular TDIU rating.  The record 
demonstrates that the Veteran is unemployed; however, there is 
nothing to indicate that his unemployment is due to his service-
connected disabilities of the right peroneal nerve and bilateral 
knees.  VA treatment records show multiple hospitalizations for 
treatment for substance abuse and other acquired psychiatric 
disorders; these records reveal that the Veteran had lost his job 
at that time in relation to these disorders.  Records from the 
SSA reflect that he receives benefits secondary to heart disease 
and obesity.  Additionally, the September 2009 VA examiner opined 
that the Veteran's service-connected mild left peroneal nerve 
palsy and moderate degenerative joint disease of the bilateral 
knees did not cause his inability to work as he was able to 
ambulate very well with assistive devices.   

Beyond his own statements, the Veteran has not submitted evidence 
in support of his claim.  Further, the evidence suggests that the 
Veteran does not view himself as unemployable.  A May 2009 VA 
treatment record indicates that the Veteran had been experiencing 
difficulty finding employment, but had entered a program to 
enhance his employment chances.  For these same reasons, 
contemplation of an extra-schedular TDIU rating is not warranted.  
See Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).   
Thus, the Board determines that the Veteran's service-connected 
disabilities do not render him unable to secure and follow a 
substantially gainful occupation; therefore, he is not entitled 
to a TDIU rating.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present 
case, the preponderance of the evidence is against the Veteran's 
claim of entitlement to a TDIU rating, and his claim must be 
denied. 


ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


